Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”), is made and entered into as of September 26, 2008, by and
among NEWMARKET CORPORATION, a Virginia corporation (“NewMarket”), the several
banks and other financial institutions party hereto and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

WITNESSETH:

WHEREAS, NewMarket, the several banks and other financial institutions from time
to time party thereto (collectively, the “Lenders”),, PNC Bank, National
Association, in its capacity as Documentation Agent for the Lenders, General
Electric Capital Corporation and Bank of America, N.A., in their capacities as
Co-Syndication Agents for the Lenders, and the Administrative Agent are parties
to a certain Second Amended and Restated Credit Agreement, dated as of
December 21, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to NewMarket; and

WHEREAS, the Lenders, at the request of NewMarket, have agreed to make certain
modifications to the Credit Agreement, all on the terms, and subject to the
conditions, set forth herein.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, NewMarket, the Lenders and the Administrative
Agent agree as follows:

1. Amendments.

(a) Section 6.2 of the Credit Agreement is hereby amended by replacing such
section with the following:

Section 6.2 Fixed Charge Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2008, a Fixed Charge Coverage Ratio of not less than 1.15:1.00.

2. Consent of Lenders. The Required Lenders, by their execution and delivery
hereof, consent to the amendment and restatement of Section 6.2 Fixed Charge
Coverage Ratio as specified above.



--------------------------------------------------------------------------------

3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the NewMarket shall have no rights under this Amendment,
until the Administrative Agent shall have received executed counterparts to this
Amendment from NewMarket, each of the Subsidiary Loan Parties and the Required
Lenders.

4. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, NewMarket hereby represents and warrants to
the Lenders and the Agent that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
(i) are within such Loan Party’s organizational powers and authority; (ii) have
been duly authorized by all necessary organizational action; (iii) do not
violate any Requirements of Law applicable to NewMarket or any of its
Subsidiaries, the Organizational Documents of NewMarket or any of its Restricted
Subsidiaries or any judgment, order or ruling of any Government Authority
(iv) will not conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
NewMarket or any of its Subsidiaries, (v) will not violate or result in a
default under any material indenture, material agreement or other material
instrument binding on NewMarket or any of its Restricted Subsidiaries or any of
its assets or give rise to a right thereunder to require any payment to be made
by NewMarket or any of its Restricted Subsidiaries or (vi) will not result in
the creation or imposition of any Lien on any asset of NewMarket or any of its
Restricted Subsidiaries (other than any Liens created under the Loan Documents).

(b) This Amendment has been duly executed and delivered by each Loan Party and
constitutes a valid and binding obligation of each Loan Party, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity; and

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, and no
Default or Event of Default has occurred and is continuing as of the date
hereof.

5. Reaffirmations and Acknowledgments.

(a) Reaffirmation of Guaranty. Each Subsidiary Loan Party consents to the
execution and delivery by NewMarket of this Amendment and jointly and severally
ratify and confirm the terms of the Subsidiary Guaranty Agreements with respect
to the indebtedness now or hereafter outstanding under the Credit Agreement, as
amended hereby, and all promissory notes issued thereunder. Each Subsidiary Loan
Party acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of NewMarket to the
Lenders or any other obligation of NewMarket, or any actions now or hereafter
taken by the Lenders with respect to any obligation of NewMarket, the Subsidiary
Guaranty Agreements (i) is and shall continue to be a primary obligation of the
Subsidiary Loan Parties, (ii) is and shall



--------------------------------------------------------------------------------

continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Subsidiary Loan Parties under the Subsidiary Guaranty
Agreements.

(b) Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the Security Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
Security Documents.

6. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of NewMarket to the Lenders and the Administrative
Agent. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

8. Costs and Expenses. NewMarket agrees to pay on demand all reasonable costs
and expenses of the Administrative Agent in connection with the negotiation,
preparation and execution of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWMARKET CORPORATION By:  

/s/ David A. Fiorenza

Name:   David A. Fiorenza Title:   Vice President, Treasurer, &   Principal
Financial Officer ETHYL CORPORATION By:  

/s/ Wayne C. Drinkwater

Name:   Wayne C. Drinkwater Title:   Vice President and Treasurer AFTON CHEMICAL
ADDITIVES By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer ETHYL CANADA HOLDINGS,
INC.

By:

 

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasury AFTON CHEMICAL
CORPORATION By:  

/s/ David A. Fiorenza

Name:   David A. Fiorenza Title:   Treasurer

[SIGNATURE PAGE TO FIRST AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

AFTON CHEMICAL JAPAN HOLDINGS, INC. By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer THE EDWIN COOPER
CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary

AFTON CHEMICAL INTANGIBLES LLC

By:  

/s/ Marshall B. Nelson

Name:   Marshall B. Nelson Title:   Manager NEWMARKET SERVICES CORPORATION By:  

/s/ David A. Fiorenza

Name:   David A. Fiorenza Title:   Vice President &   Principal Financial
Officer NEWMARKET INVESTMENT COMPANY By:  

/s/ David A. Fiorenza

Name:   David A. Fiorenza Title:   Vice President and Treasurer AFTON CHEMICAL
ASIA PACIFIC LLC By:  

/s/ Robert A. Shama

Name:   Robert A. Shama Title:   Manager

 

[SIGNATURE PAGE FIRST AMENDMENT TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AFTON CHEMICAL CANADA HOLDINGS, INC. By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer ETHYL EXPORT
CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer ETHYL INTERAMERICA
CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer ETHYL VENTURES, INC.
By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer
INTERAMERICA TERMINALS CORPORATION By:  

/s/ M. Rudolph West

Name:   M. Rudolph West Title:   Secretary and Treasurer ETHYL ASIA PACIFIC LLC
By:  

/s/ Wayne C. Drinkwater

Name:   Wayne C. Drinkwater Title:   Manager

 

[SIGNATURE PAGE FIRST AMENDMENT TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OLD TOWN LLC By:  

/s/ Bruce R. Hazelgrove, III

Name:   Bruce R. Hazelgrove, III Title:   Manager

 

[SIGNATURE PAGE FIRST AMENDMENT TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, individually and as
Administrative Agent By:  

/s/ Mark A. Flatin

Name:   Mark A. Flatin Title:   Managing Director [BANK OF AMERICA, N.A.] By:  

/s/ Chris D. Buckner

Name:   Chris D. Buckner Title:   Senior Vice President [PNC BANK, NATIONAL
ASSOCIATION] By:  

/s/ D. Jermaine Johnson

Name:   D. Jermaine Johnson Title:   Vice President
[GENERAL ELECTRIC CAPITAL CORPORATION] By:  

 

Name:   Title:   [RZB FINANCE LLC] By:  

/s/ Christoph Hoedl

Name:   Christoph Hoedl Title:   Group Vice President By:  

/s/ Randall Abrams

Name:   Randall Abrams Title:   Vice President

 

[SIGNATURE PAGE FIRST AMENDMENT TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]